Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Fitchett and Brad R. Johnson appeal the district court’s order and judgment adopting in part the magistrate judge’s report and recommendation and dismissing their civil rights complaint. We have reviewed the record and the district court’s order and affirm for the reasons stated by the district court. See Fitchett v. Wilson, No. 4:12-cv-00605-RBH (D.S.C. Sept. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.